Citation Nr: 1242560	
Decision Date: 12/13/12    Archive Date: 12/20/12

DOCKET NO.  09-28 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 10 percent for an acquired psychiatric disorder, diagnosed as posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel



INTRODUCTION

The Veteran served on active duty from January 1966 to December 1968.  He is currently an expatriate living in the State of Israel.

This matter is on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  


FINDING OF FACT

Throughout the course of the appeal, the Veteran's service-connected PTSD has been characterized by depressed mood, sleep impairment and isolation.  Flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short-and long-term memory, impaired judgment or impaired abstract thinking, significant disturbances of motivation and mood or difficulty in establishing effective work and social relationships have not been shown.  


CONCLUSION OF LAW

The criteria for a 30 percent rating, but no more, for an acquired psychiatric disorder, diagnosed as PTSD, have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.130, Diagnostic Code (DC) 9411 (2012). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Here, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 556 U.S. 396 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board. 

Rather, the Veteran's claim arises from his disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained the Veteran's service treatment records.  The Veteran has also submitted statements from medical professionals, as well as other statements from friends and employers.  

Additionally, although the Veteran is does not currently reside in the United States, he was afforded VA-contracted examinations with respect to the issue on appeal in August 2007 and March 2010.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  While it does not appear that the psychologist who conducted the examinations reviewed the claims file, this does not render examinations inadequate per se.  Rather, the psychologist examiner reported the relevant clinical findings pertaining to the Veteran's PTSD, including psychiatric history and current findings.  

The Board also notes that that VA-contracted psychologist did not list Global Assessment of Functioning (GAF) scores, which reflect the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  While these scores are typically part of a VA examination, they are not indispensable to the adjudication of the claim.  Based upon these facts, the Board finds the examinations were adequate.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the issue on appeal has been met. 38 C.F.R. § 3.159(c)(4).

Additionally, recognition is given to the fact that the most recent examination is now approximately two years old.  However, the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted. VAOPGCPREC 11-95.  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability since this VA examination, and he has not contended otherwise.

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2012).  Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2012).

However, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2012).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2012).

In cases where the Veteran's claim arises from a disagreement with the initial evaluation following the grant of service connection, the Board shall consider the entire period of claim to see if the evidence warrants the assignment of different ratings for different periods of time during these claims a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

In this case, the Veteran currently has a 10 percent disability rating for his service connected PTSD under the general rating criteria set forth in 38 C.F.R. § 4.130 (2012).  Under these criteria, a 30 percent rating is for application where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: 
* depressed mood and anxiety;
* suspiciousness; 
* panic attacks (weekly or less often); 
* chronic sleep impairment; and 
* mild memory loss (such as forgetting names, directions, recent events). 
See 38 C.F.R. § 4.130, DC 9411 (2012).

As an initial matter, The Board determines that a 30 percent rating is warranted based on the Veteran's symptoms.  First, the evidence does reflect a certain amount of social impairment.  For example, one physician remarked in January 2005 that the Veteran is relatively isolated from other people in his community.  A friend of his also stated in October 2006 that, even though he occasionally visits some of his friends in the United States, she worried about his "aloneness."  

Significantly, the Veteran has routinely experiencing insomnia and anxiety.  For example, in October 2006, a social worker noted that the Veteran was exhibiting "the classic symptoms of PTSD," including sleep deprivation and acute anxiety.  An evaluating physician in February 2008 largely agreed that the Veteran exhibited typical PTSD symptoms such as struggling to experience positive emotions and isolation from others.  

Next, at a VA-contracted examination in August 2007, the examining psychologist stated that the Veteran experienced a "reawakening of traumatic symptoms" following Lebanese-based rocket attacks in Israel in July and August 2006.  Such symptoms included looking for land mines when walking from his home to work and referring to his home as his "base camp."  He also stated that he likes to do things "his way," and that he becomes upset when working outside of his usual routine.  

Many of the symptoms observed in August 2007 were again noted at a second VA- contracted examination in March 2010, which was performed by the same psychologist.  On this occasion, the Veteran stated that he was "still looking for land mines" and experienced triggered stress responses to normal everyday situations.  The psychologist also noted that there had been a greater degree of social withdrawal and lower toleration of changes in work climate.  Moreover, the Veteran was still experiencing insomnia, which has caused fatigue at work and has limited his capacity to work regular hours.  

Based on these symptoms, the Board concludes that the Veteran exhibits occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although he is generally able to function satisfactorily.  Therefore, a 30 percent rating is warranted for the entire period on appeal due to his PTSD symptoms.  

Next, the Board will consider whether a rating in excess of 30 percent is warranted for the Veteran's PTSD.  In order to warrant a 50 percent rating DC 9411, there must be evidence of occupational and social impairment with reduced reliability and productivity due to symptoms such as: 
* flattened affect; 
* circumstantial, circumlocutory, or stereotyped speech; 
* panic attacks more than once a week; 
* difficulty in understanding complex commands; 
* impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); 
* impaired judgment or impaired abstract thinking;
* disturbances of motivation and mood; or 
* difficulty in establishing effective work and social relationships. 
See 38 C.F.R. § 4.130, DC 9411 (2012).

After a review of the evidence of record, the Board determines that a rating in excess of 30 percent is not warranted for the Veteran's PTSD.  As an initial matter, the Veteran's psychiatric symptoms do not appear to have manifested in physical attributes such as flattened affect, unusual speech, or impairment of memory, judgment or abstract thinking.  

Notably, at his VA-contracted examination in August 2007, the Veteran exhibited speech that was normal in rate and tone.  No memory loss or impairment was observed, nor was there any indication of impaired thought process or communication difficulty apart from occasional loss of concentration.   He appeared to be oriented to person, place and time, and there was no indication of memory loss or impairment.  

At his next VA-contracted examination in March 2010, his physical symptoms were largely the same.  For example, his speech was normal in rate and flow, and he demonstrated appropriate eye contact.  He appeared well oriented to person, place and time, and there was no memory loss or impairment.  There was no evidence of depression, and he had good impulse control "up to a level."  

Recognition is given to the fact that the Veteran has exhibited some symptoms that potentially support a 50 percent rating.  However, the Board concludes that these symptoms are not so severe as to warrant such a rating.  For example, while a social worker stated October 2006 that the Veteran experiences "acute anxiety and severe panic attacks," such "severe panic attacks" have not been shown in the record.  For example, when addressing panic attacks, the VA-contracted examiner stated in both August 2007 and March 2010 that this included looking for signs of land mines on the road and can feel "highly anxious" when things do not go as planned.  Certainly, symptoms such as anxiety and hypervigilance (such as looking for mines) are important, but the Board does not characterize these actions as "panic attacks" contemplated by the rating criteria.  

Perhaps the most significant symptoms the Veteran displays are related to disturbances in motivation and mood, as well as difficulty in establishing work and social relationships.  For example, one psychologist stated in February 2006 that the Veteran has difficulty being intimate with women.  Moreover, in February 2008, a physician noted that the Veteran has poor sleep and fatigue, and has few friends.  

Additionally, the VA-contracted psychologist stated in August 2007 that the Veteran had impaired relationships with women and that he preferred to be alone.  He also minimizes his time outside of his community and has generally remained on "the periphery of society for 37 years."  In the March 2010 examination, the Veteran indicated that he still had no marital relationships and was experiencing lessening social contact with people outside of work.  

However, although some have noted the Veteran's preference for isolation, he still makes some efforts to remain in contact with friends.  In fact, in October 2006, a friend stated that the Veteran periodically travels from Israel to the United States in order to see friends.  She believed that the Veteran was "so loyal" to his friends and is very excited to see them when he visits.  She also referred to him as a "steady friend and a good and respectful listener."  Therefore, although the Veteran does have some limited social interaction, it does not appear that such symptoms are so severe as to warrant a rating in excess of 30 percent.  

The Veteran has also stated in March 2008 that his work level had deteriorated because he lacked sleep.  A friend that same month that the Veteran shows suspiciousness and nervousness, and become increasingly remote.  According to his work supervisor, who also submitted a statement in May 2008, the Veteran's attitude and work performance had deteriorated and caused frequent absences.  

Nevertheless, despite these symptoms, it does not appear that they are so severe as to warrant a rating in excess of 30 percent.  Notably, a psychologist noted in January 2005 that the Veteran "remains an efficient worker."  Even though his employer stated that his performance had deteriorated, the Board notes that this employer found the Veteran to be diligent and with a capacity for hard work that was well suited for his occupation.  In fact, the Veteran was a supervisor until he suffered a heart attack in January 2009.  

Additionally, while the Veteran's employer has noted a diminished work effort, it is unclear how much this is also due to the January 2009 heart attack rather than his psychiatric symptoms.  Moreover, while there may be decreased work efficiency, his employer has indicated his belief that such issues may be corrected and, with additional supervision, the Veteran's performance may return to its previous level.  Therefore, the Board does not construe any diminishment in occupational performance to be so significant as to warrant a rating in excess of 30 percent.  

As is indicated above, the Board has also considered the Veteran's statements that his psychiatric disorder loss is worse than the 10 percent rating he was originally assigned.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility. The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

The Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of his PTSD according to the appropriate diagnostic code.

On the other hand, such competent evidence concerning the nature and extent of the Veteran's PTSD has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations. The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

Next, the Board will consider whether referral for an extraschedular evaluation is warranted. The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The Court of Appeals for Veteran's Claims has clarified the analytical steps necessary to determine whether referral for such consideration is warranted. See Thun v. Peake, 22 Vet. App. 111 (2008).  First, VA must determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.

If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.

In this case, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Veteran's PTSD symptoms were applied to the applicable rating criteria, general counsel opinions, and case law. Although the diagnostic codes in this case allow for higher ratings, the Board fully explained why the higher ratings were not warranted.  Therefore, referral for consideration of extraschedular basis is not for application. 

Finally, although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable.  In fact, it appears from the evidence that he is still employed.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised. See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

Therefore, in view of the above evidence, the Board concludes that a 30 percent rating, but no more, is warranted for the Veteran's PTSD.  The appeal is granted to this extent. 


ORDER

A 30 percent rating, but no more, for an acquired psychiatric disorder, diagnosed as PTSD, is granted subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


